Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Acknowledgement is hereby made to the Preliminary Amendment filed 5 January 2022.  Claims 1-14, 16 and 20 are pending in the application.   Claims 1-14, 16 and 20 have been amended.  Claims 15 and 17-19 are cancelled. Claim 20 is new.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ one or more rotating assemblies further comprise part of the ferromagnetic core”,  in claim 5; and the “two or more magnetic radial bearings is formed by a rotating section comprising one or more permanent magnets with ring geometry fixed to the single axis and a stator section also formed by one or more permanent magnets with ring or cylinder geometry and that circumferentially surround the rotating section” in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-10, 14 and 20 objected to because of the following informalities:  
In claim 9, line 7, “the conducting material” should read --conducting material--.
In claim 14, the phrase “is free of auxiliary systems for cooling, filtration, separation or feeding of any kind” would read with greater clarity if reworded to read -- does not use auxiliary systems for cooling, filtering, separation or feeding of lubricants--.
In claim 20, the phrase “operate totally free of lubricants and of auxiliary control systems” would read with greater clarity if reworded to read --operate without lubricants and/or use of auxiliary energy supply, monitoring or control systems--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenderink (European Patent Application Publication No. EP 1942280) in view of Hasebe et al. (U. S. Patent Application Publication No. 2005/0179337).
As to claim 1, Lenderink discloses a gas compressing compression device (FIG. 1, Abstract) comprising: 
a rotating motor-impeller assembly formed by one or more centrifugal compressor impellers 3 (para. 0009) and an electric motor 4 Id., in which the one or more centrifugal compressor impellers 3 are coupled directly and on a single axis (formed by shaft 10 -  element 5 is labelled as an axis and is depicted as a rotor/shaft in at page 8 of Applicant’s spec.) to the electric motor 4, thereby forming a rotating motor-impeller assembly (as shown). 
Lenderink is silent as to the motor being a synchronous permanent magnet axial flux motor having a ferromagnetic core.  In this regard, Hasebe teaches an synchronous permanent magnet axial flux motor (FIG.’s 5-7, para. 0010) having a ferromagnetic core 21 (FIG.’s 6-7, para. 0039, “iron-coil cores” – forming ferromagnetic core) formed around windings 22, with the rotor discs 1 having a plurality of permanent magnets 11 (para. 0032).  With this in mind,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace Lenderink’s motor with the synchronous permanent magnet axial flux motor of Hasebe as a matter of simple substitution because it would provide a predictable rotational drive source with expected results.  The use of the motor of Hasebe in the combination of Lenderink is considered a simple substiture of one known motor for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
As to claim 2, Lenderink discloses the single axis (shaft 10) of the rotating motor-impeller assembly is supported by two or more magnetic radial bearings 11, 12 (para. 0010) to fix the radial position of the single axis (inherent function), and wherein the two or more radial magnetic bearings 11, 12 operate totally free of lubricants and of auxiliary control systems (none disclosed). 
As to claim 3, once modified, Hasebe further teaches the electric motor is formed by one or more stator assemblies 2 (para.’s 0033 & 0039) located between one or more rotating assemblies 1 (FIG.’s 6 & 7, para. 0039) which are fixed to the single axis, and wherein the one or more stator assemblies 2 each contain one or more coils 22 (para. 0039, windings) and the one or more rotating assemblies 1 each contain one or more pairs of permanent magnets 11 (FIG. 5, multiple pairs shown).
As to claim 4, once modified, Hasebe further teaches the one or more stator assemblies 2 further comprise part of the ferromagnetic core 21 (para. 0039, “stator cores 21”). 
As to claim 5, once modified, Hasebe further teaches the one or more rotating assemblies 1 comprise part of the ferromagnetic core 12 (para. 0032, rotor core 12 made of a magnetic substance – interpreted as a ferromagnetic core).
As to claim 11, Linderink discloses said rotating motor-impeller assembly, is placed inside  a pressure containment 7 (para. 0009, “gas-tight housing 7”) of a process gas (para. 0018, compressed gas tapped at intermediate compressor stage)  in a totally water tight container which is free of mechanical seals (no mechanical seals evidently disclosed).
As to claim 12, Linderink discloses the same process gas is used as a coolant for said electric motor 4 (para. 0018, via line 17).
As to claim 13, Linderink is expressly silent as to the process gas is used as a coolant for power electronics driving the electric motor.  However, power electronics to drive the motor would typically located in the same space with the motor.  Therefore, it would follow that once the motor is cooled, the power electronics would also be cooled in the same manner.  With this in mind, it would have been obvious to use the process gas to cool power electronics driving the motor since the motor and electronics would be located in the same space. 
As to claim 14, Linderink discloses that the gas compression device is free of auxiliary systems for cooling, filtration, separation or feeding of any kind of lubricants (none disclosed, note that the cooling gas of Linderink is not considered to be a lubricant per se).
As to claim 16, Linderink discloses the device comprises two or more centrifugal compressor impellers 3 (FIG. 1, para. 0009, “in this case three, compressor impellers 3”) and one electric motor 4.
As to claim 20, Linderink discloses the rotating motor-impeller assembly is supported by one or more passive electrodynamic thrust bearings 15 (para. 0010, axial magnetic bearing) to fix the axial position of the axis, and wherein the one or more electrodynamic thrust bearings operate totally free of lubricants and of auxiliary control systems (none disclosed).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lenderink (European Patent Application Publication No. EP 1942280) in view of Hasebe et al. (U. S. Patent Application Publication No. 2005/0179337) as applied to claim 3, further in view of Vanderelli et al. (U. S. Patent Application Publication No. 2011/0089872).
As to claim 6, the applied art is discussed above but is silent as to the one or more coils receiving current pulses activated by a control electronic device which monitors the positions of the one or more pairs of permanent magnets.  In this regard, Vanderelli teaches a permanent magnet motor (FIG. 1, Abstract) having a control electronic device 49, 51 (FIG.’s 1 & 3) that controls current to the coils (para. 0047, describing control circuit) based upon the sensed positions of permanent magnets 30 using Hall effects sensors 41b (FIG. 2, para.’s 0049, 0050, inter alia, describing circuit sensing and coil energization).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide such an control electronic device in the compressor motor assembly of Linderink and Hasebe in order to control supply energization current to the coils in a manner that produces continuous torque and producing greater efficiency, as taught by Vanderelli (para.’s 0012-0014).
As to claim 7, upon modification, Vanderelli further teaches said control electronic device comprises one or more semiconductors Q1-Q3 (FIG. 3, para.’s 0047, 0050).  However, the specific type of transistor is not mentioned.  In this regard, the Examiner takes Official Notice that it would have been obvious to use a semiconductor transistor selected from a group consisting of mosfet, IGBT, SSR, and combinations thereof depending upon specific current control and performance requirements because the listed options are all well-known transistor devices known for their reliable and predictable use in electronic controls.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lenderink (European Patent Application Publication No. EP 1942280) in view of Hasebe et al. (U. S. Patent Application Publication No. 2005/0179337) as applied to claim 2 above, further in view of Yeh et al.  (U. S. Patent Application Publication No. 2005/0140228).
As to claim 8, the applied art is discussed above and Linderink further discloses  two or more magnetic radial bearings 11, 12 is formed by a rotating section and a static section (FIG. 1, shown schematically).  However Linderink is silent as to two or more magnetic radial bearings comprising one or more permanent magnets with ring geometry fixed to the single axis and a stator section also formed by one or more permanent magnets with ring or cylinder geometry and that circumferentially surround the rotating section.  In this regard, Yeh teaches a magnetic bearing system for a rotary machine comprising radial bearing 34, 33 having permanent magnets 231, 232, 233 (para. 0023, 0024, inter alia) in a ring geometry (para. 0035, magnets arranged annularly) fixed to a shaft and a static section 24 formed by permanent magnets 241, 242, 243 also in a ring geometry (Id., annular) for radially supporting the shaft.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the bearings of Linderink with Yeh’s magnetic radial bearing(s) as a matter of simple substitution because it would be known to provide predictable magnetic radial bearing support with expected results. The use of the magnetic radial bearing of Yeh in the combination of Linderink is considered a simple substiture of one known bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once modified, the applied art references collectively teach that both the rotating and stator sections are separated by an elastic force of magnetic repulsion (inherently by conventional radial support action of the magnetic bearing ).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenderink (European Patent Application Publication No. EP 1942280) in view of Hasebe et al. (U. S. Patent Application Publication No. 2005/0179337) as applied to claim 20 above, further in view of Hyatt et al. (U. S. Patent Application Publication No. 2018/0100543). 
As to claims 9 and 10, the applied art is discussed above and Linderink further discloses a magnetic thrust bearing 15 formed by a rotation section fixed to a shaft axis with a rotating discs (FIG. 1, shown schematically).  However, Linderink is silent as to one or more passive electrodynamic thrust bearings formed by two or more rotating discs that contain permanent magnets and ferromagnetic cores and a static section fixed to a housing of the gas compression device and formed by a solid or perforated conducting disc which is located between both the two or more rotating discs and which comprises the conducting material, as recited in claim 9;  or said one or more passive electrodynamic thrust bearings is formed by a static section fixed to a housing of the qas compression device and formed by including two or more static discs that contain permanent magnets and ferromagnetic cores; and a rotating section fixed to the rotating single axis of the device and formed by including a solid or perforated conducting disc placed between said two or more static discs and comprising conducting material, as recited in claim 10.  
  In this regard, Hyatt teaches pumping system having one or more passive electrodynamic thrust bearings 128, 130, 132 (FIG.’s 2-4) formed by a rotating section fixed to the single axis 126 and formed by two or more rotating discs 130 (para. 0023) that contain permanent magnets 134 (para. 0024, “thrust disc magnets”) and ferromagnetic cores (formed by surrounding disc magnetic materials, as discussed in para. 0028) and a static section 132 fixed to a housing 120 of the device and formed by a solid or perforated conducting disc 132 (para. 0023, disc platters interpreted as recited conducting disc) which is located between both the two or more rotating discs 130 (as shown) and which comprises the conducting material (inherently, discs have magnetic conducting material in order to interact with permanent magnets, note that conductive material may be other magnets or magnetizable elements in the disc, see e. g. para. 0028 ); and one or more passive electrodynamic thrust bearings is formed by a static section 132 fixed to a housing 120 (FIG. 2, para. 0023) of the device and formed by including two or more static discs 132 (Id., platters) that contain permanent magnets 134 (para. 0024, “platter magnets”) and ferromagnetic cores (formed by surrounding disc magnetic materials as discussed in para. 0028); and a rotating section 130 fixed to the rotating single axis of the device and formed by including a solid or perforated conducting disc 130 placed between said two or more static discs 132 and comprising conducting material (inherently, discs must have magnetic conducting material in order to interact with magnetic field generated by permanent magnets). 
 With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace with bearings of Linderink with Hyatt’s magnetic thrust bearing arrangement as a matter of simple substitution since it would be known to provide predictable bearing performance with expected results. The use of the magnetic thrust bearing of Hyatt in the combination of Linderink is considered a simple substiture of one known bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
	Once modified, the applied art references collectively teach that the relative movement between the rotating discs and said conducting material induces electrical currents that generate repulsion forces against said permanent magnets of the rotating section (Hyatt – para. 0029, discussing repelling magnetic force generated between surfaces of the bearing). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746